Exhibit 10.3

April 28, 2016

M. Jayson Lipsey

Parkway Properties, Inc.

Bank of America Center

390 North Orange Avenue, Suite 2400

Orlando, Florida 32801

Dear Mr. Lipsey,

This letter agreement (this “Letter Agreement”) memorializes our discussions
regarding the terms and conditions of your employment from and following the
consummation of the transactions (collectively, the “Transactions”) contemplated
by the Agreement and Plan of Merger among Parkway Properties, Inc., Parkway
Properties LP, Cousins Properties Incorporated and Clinic Sub Inc., dated as of
the date hereof (the “Merger Agreement”). For purposes of this Letter Agreement,
terms that are capitalized but not defined herein shall have the meanings set
forth in the Merger Agreement.

As you know, the Merger Agreement contemplates that, immediately following the
consummation of the Merger and the Reorganization, Clinic will distribute, on a
pro rata basis to the stockholders of Clinic, all of the shares of HoustonCo
(the “Houston Distribution”), and that you will be offered the role of Executive
Vice President and Chief Operating Officer of HoustonCo in connection with the
Houston Distribution.

You agree that, if you are offered the role of Executive Vice President and
Chief Operating Officer of HoustonCo in connection with the Houston Distribution
pursuant either to the assignment of your Employment Agreement (defined below)
as in effect as of the date hereof (and as modified hereby) to HoustonCo or to
terms of a written employment agreement the terms of which are at least as
favorable to you as your Employment Agreement (defined below) as in effect as of
the date hereof, you shall not have a basis for asserting, and shall be deemed
to have waived, any entitlement to terminate your employment under clauses (ii),
(iii) or (iv) of the second sentence, as well as the final sentence, of
Section 5(a)(4) of the Employment Agreement by and between Pharmacy and you,
dated as of October 25, 2013 and amended as of June 15, 2015 (the “Employment
Agreement”), as a result of the consummation of the Transactions or any changes
to the terms and conditions (including, without limitation, the location) of
your employment that result from the Transactions. Without limiting the
generality of the foregoing, you agree that Pharmacy or Clinic, as applicable,
and its Affiliates may assign all of their obligations under the Employment
Agreement and/or this Letter Agreement to HoustonCo and its Affiliates. For
purposes of determining whether the terms of a new employment agreement are at
least as favorable as the terms of your Employment Agreement, any special
one-time equity award may be disregarded.

You acknowledge and agree that the waiver contemplated by the preceding
paragraph is material to Clinic’s and Pharmacy’s willingness to consummate the
Transactions and that good and valuable consideration will be provided, directly
or indirectly, to you in



--------------------------------------------------------------------------------

connection with the Transactions, including without limitation: (a) the
accelerated vesting of certain Pharmacy Partnership LTIP Units upon the
consummation of the Transactions, (b) exchange of unvested Pharmacy Partnership
LTIP Units, if any, into time-vesting Pharmacy Equity Awards immediately prior
to the consummation of the Transactions, which shall partially vest upon the
consummation of the Transactions and shall partially be assumed, (c) assumption
of those Pharmacy Equity Awards that are stock options, and (d) your continued
employment with HoustonCo and its Affiliates following the consummation of the
Transactions as the Executive Vice President and Chief Operating Officer under
the terms of the Employment Agreement (subject to the waiver described above)
or, if applicable, a new employment agreement satisfying the conditions
described in paragraph three of this Letter Agreement.

Furthermore, in connection with consummation of the Transactions, you
acknowledge and agree to the following:

 

  1. That any annual incentive award payable to you for calendar year 2016
shall, notwithstanding any contrary provision of your Employment Agreement, be
subject to the sole discretion of Clinic and its Affiliates (which for this
purpose, includes HoustonCo, whether before or after the Houston Distribution),

 

  2. That the Pharmacy Equity Awards and Pharmacy Partnership LTIP Units listed
on Exhibit A may be converted into an equal number of Pharmacy RSU Awards
immediately prior to consummation of the Transactions, generally subject to the
terms and conditions of your current time-based Pharmacy RSU Awards, but vesting
in four equal tranches, with twenty-five percent (25%) becoming vested on the
date of consummation of the Transactions, and twenty-five percent (25%) each
becoming vested on the first, second, and third anniversaries of the date of
consummation of the Transactions; and

 

  3. That in connection with the Transactions, unless Clinic waives this
requirement in writing, you will not offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend or otherwise transfer or
dispose of, directly or indirectly, any HoustonCo common shares you hold by
reason of a Pharmacy Equity Award or a Pharmacy Partnership LTIP Unit that
becomes fully vested as a result of the Transactions, or enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of such common shares, whether any such
transaction is to be settled by delivery of HoustonCo common shares or other
HoustonCo securities, in cash or otherwise, for sixty (60) days after
consummation of the Transactions. You further agree to execute such agreements
and instruments as may be reasonably requested by Clinic or HoustonCo to give
further effect to this undertaking.

This Letter Agreement, together with the Employment Agreement, constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof. No provision of this Letter Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by you, Clinic, and Pharmacy. This Letter Agreement shall be
governed, construed, and interpreted under the laws of the State of New York
without reference to its principles of conflicts of laws.

 

2



--------------------------------------------------------------------------------

If the Effective Time does not occur, this Letter Agreement shall be null and
void ab initio.

From and following the Effective Time, your employment shall continue to be at
will and may be terminated by either you or HoustonCo or its Affiliates at any
time, without prior notice and for any or no reason.

We believe that you and HoustonCo will have a promising future. Please
acknowledge your agreement to the terms of this Letter Agreement by your
signature below.

Sincerely,

 

Cousins Properties Incorporated By:  

/s/ Pamela F. Roper

Name:   Pamela F. Roper Title:   Senior Vice President, General Counsel and
Corporate Secretary

 

3



--------------------------------------------------------------------------------

By:  

/s/ James R. Heistand

  Name:   James R. Heistand   Title:   President and Chief Executive Officer By:
 

/s/ Jeremy R. Dorsett

  Name:   Jeremy R. Dorsett   Title:   Executive Vice President, General Counsel
and Secretary

 

Acknowledged and Agreed:  

/s/ M. Jayson Lipsey

   

April 28, 2016

  M. Jayson Lipsey     Date  



--------------------------------------------------------------------------------

EXHIBIT A

 

Name

   Number     

Class

M. Jayson Lipsey

     23,760       2016 Time-Based Pharmacy RSU Awards

M. Jayson Lipsey

     11,553       2015 Time-Based Pharmacy RSU Awards

M. Jayson Lipsey

     6,000       2014 Time-Based Pharmacy RSU Awards

M. Jayson Lipsey

     2,492       2013 (March) Time-Based Pharmacy RSU Awards

M. Jayson Lipsey

     15,722       2013 (October) Time-Based Pharmacy RSU Awards

M. Jayson Lipsey

     23,106       2015 Pharmacy Partnership LTIP Units

M. Jayson Lipsey

     18,000       2014 Pharmacy Partnership LTIP Units   

 

 

    

Total

     100,633       New Pharmacy RSU Awards   

 

 

    